Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “peripheral wall defining an opening with a cross sectional area smaller than the cross sectional area of the electronic device” as set forth in claim 26 must be shown or the feature(s) canceled from the claim(s).  Also, claims 17-18 set forth an arrangement of a first and second shields that are in electrical communication which is not depicted.  It is acknowledged that shield (50) can include shield portions (50a, 50b and 50c), however claims 17-18 do not set forth shield portions but separate shields.  Additionally, there is no electrical communication between the shields as set forth or the shield portions as depicted.  It is noted that paragraph [0050] of the disclosure discussed shield portions that overlap to provide this electrical communication, however this is not depicted.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3. 	Claim 27 is objected to because of the following minor informalities:  Claim 27 sets forth a durometer having a specific shore hardness which is not grammatically correct.  Durometers only measure a hardness of a material and don’t have a hardness as set forth.   Appropriate correction can be made by inserting after “durometer” the word - - reading - -. 
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. 	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 26 sets forth a “peripheral wall defining an opening with a cross sectional area smaller than the cross sectional area of the electronic device”. Although the specification contains this exact wording, it does not seem possible to have such a feature.  It would seem that the cross section of the opening formed by the peripheral wall must be larger than the cross section area of the electronic device since the electronic device is inside the opening formed by the peripheral wall.  Note in the depicted figures of applicant’s invention the electronic device is inside an opening formed by the diameter of the peripheral wall, therefor the cross section of this opening must be larger than that of the cross section of the electronic device.   Therefor there is no discussion in the present disclosure of how the structure used, as discussed in the specification, can enabled this claimed feature. 
Double Patenting
6. 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. 	Claims 1-11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 respectively of prior U.S. Patent No. 11,266,047 B2. This is a statutory double patenting rejection.  The noted claims of the application and patent are duplicates of one another
9. 	Claims 16, 24-25 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 21-22 and 23 of U.S. Patent No. 11,266,047 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
      The patent claims (although possibly using different terms to define the same claimed feature), include all the limitations of the instant application claims, respectively.  The patent claims also include additional limitations. Specifically, claim 16 sets forth a cover and weighted material which is satisfied by the claimed casing and resilient material in claim 21 of the patent.  Claim 21 of the patent additionally includes specifics of a durometer reading that is not present in claim 16 of the application.  Similarly, each of the claimed features of claim 24 of the application are present in claim 21 of the patent. Claim 24 of the application does not include the durometer reading as set forth in claim 21 of the patent    Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  The limitations of claims 25 and 27 of the application are found in claims 22 and 23/21 respectively of the patent.
Claim Rejections - 35 USC § 102
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12. 	Claim(s) 16-18, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mai (US 2021/0051471 A1).
Re claim 16:  Mai teaches an apparatus to place on a wirelessly communicating electronic device (figure 12B) including a microphone to detect ambient sound and having a top, comprising:
a cover (1200) comprising a first pliable and weighted material  (soundproofing insulation, paragraph [0130] adapted and configured to conform to the top of an electronic device and cover the microphone (note the materials of cap inherently have a given weight) and is pliable to at least some extent, said cover having a central area (middle portion of the cap); and
a shield (Faraday cage, paragraph [0130]) comprising an electrically conductive material (inherent characteristics of a Faraday element) adapted and configured to impede the wireless communication, said shield extending over the central area.
Re claim 24: Mai teaches an apparatus (cap 1200) to place on a wirelessly communicating electronic device (1150) including a microphone (1250) to detect ambient sound and having a top, comprising:
a sound isolating casing comprising a first resilient material (insulation barrier, paragraph [0130]) adapted and configured to fit to the top and sides of an electronic device and cover the microphone (see figure 12B); and
a shield (Farady cage, paragraph [0130]) comprising an electrically conductive material (inherent characteristics of a Faraday element) adapted and configured to impede the wireless communication, said shield being attached to said casing (figure 12B).
Re claims 17-18: The cover in Mai as depicted in figure 12B includes conductive material on the top and on the sides of the cap to insure a complete insulation (paragraph [0130]) this top portion corresponds to the claimed first shield and the side portion corresponds to the second shield as set forth in claim 17 wherein the cover includes a side portion shield that extends over a non-central area as set forth in claim 18.  
Claim Rejections - 35 USC § 103
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. 	Claims 16-18 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al.  (US 2020/0312291 A1) in view of Zimmerman et al. (US 10,856,074 B2)
Re claim 16:  Barski et al. teaches an apparatus to place on a wirelessly communicating electronic device (see figures 2 and 5) comprising:
a cover (20) comprising a first pliable and weighted material (the inherent weight of the cellulose acoustical material) adapted and configured to conform to the top of an electronic device (smart speaker device 12), said cover having a central area (that portion located at the center of the top portion as depicted in figure 5); and
a shield (18) comprising an electrically conductive material (for example chrome which inherently is 5 to 10 times less electrically conductive as copper) adapted and configured to impede the wireless communication, said shield extending over the central area (see figure 5).  Barski however does not teach that the smart speaker includes a microphone as set forth.  Zimmerman et al. teaches in the same environment that smart speakers (100) include a microphone (124) which detect ambient sound and able to provide spoken commands for input to the device. It would have been obvious before the filing of the invention to incorporate the teaching of Zimmerman into to device of Barski et al. to predictably provide a way of inputting commands to the smart speaker device.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 24:  Barski et al. teaches an apparatus (figures 2 and 5) that is placed on a wireless communicating electronic device (Smart speaker 12) comprising a sound isolating casing (20) comprising a resilient material (cellulose acoustical material) that is positioned on the top and sides of the electronic device and a shield (18) comprising an electrically conductive material (for example chrome which inherently is 5 to 10 times less electrically conductive as copper) adapted and configured to impede the wireless communication and attached to the casing (figure 5).  Barski however does not teach that the smart speaker includes a microphone as set forth.  Zimmerman et al. teaches in the same environment that smart speakers (100) include a microphone (124) which detect ambient sound and able to provide spoken commands for input to the device. It would have been obvious before the filing of the invention to incorporate the teaching of Zimmerman into to device of Barski et al. to predictably provide a way of inputting commands to the smart speaker device.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 25: Note the casing in Barski et al. is in a shape of an open cylinder (figures 2 and 5) 
Re claim 17: see figure 5 of Barski et al. in which the shield (18) includes a top portion and a side portion that correspond to the claimed first and second shields 
Re claim 18: see figure 5 of Barski et al. in which the shield (18) includes a second shield side portion that extends over a non-central area of the cover 
Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        12/14/22